Case 2:20-cv-11235-TGB-APP ECF No. 45 filed 10/09/20   PageID.732   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


MELVIN WILMER DIAZ-                             2:20-CV-11235-TGB
CALDERON,

                  Petitioner,              ORDER LIFTING STAY OF
                                               ORDER DATED
      v.                                     SEPTEMBER 22, 2020
WILLIAM P. BARR, in his
official capacity as the Attorney
General of the United States, et
al.,

                  Respondents.


      At a hearing conducted by video-conference on October 2, 2020, the
Court heard argument from counsel pertaining to the Government’s

Motion for Reconsideration (ECF 39) and Petitioner’s Ex Parte Motion to

Quash Improper Hearing and Requiring Melvin’s Immediate Release

(ECF 41). The Court’s best understanding of the positions of the parties

was that they did not believe that the Immigration Court had jurisdiction

to hold a bond and custody redetermination hearing by October 6, 2020,

as required by this Court’s Order of September 22, 2020, because—at that

time—Petitioner’s motion to re-open his removal was still pending before

the Bureau of Immigration Appeals. In order to allow the parties the

opportunity to brief this issue regarding the jurisdiction of the

Immigration Court, the Court stayed its Order of September 22, 2020,
                                     1
Case 2:20-cv-11235-TGB-APP ECF No. 45 filed 10/09/20   PageID.733   Page 2 of 3




temporarily suspending its requirement that a bond and custody

redetermination hearing must be held before the Immigration Court by

October 6, 2020.

      In the briefing submitted by the parties addressing the issue of

jurisdiction on October 6, 2020, the parties reported that the Bureau of

Immigration Appeals had issued a decision on October 5, 2020 remanding

petitioner’s case to the Immigration Court and granting petitioner’s

motion to re-open his order of removal. It now appears that the

Immigration Court has lawful jurisdiction to conduct a custody

redetermination and bond hearing.

      Accordingly, the Court hereby LIFTS the STAY of its Order of

September 22, 2020; wherefore all of the requirements of that ORDER
are in effect, except that the Court hereby AMENDS the terms of that

Order and further ORDERS as follows:

(1)   A custody redetermination and bond hearing shall be afforded to

Petitioner before the Immigration Court within ten (10) business days of

the date of this Order;

(2)   Such proceedings shall be consistent with this Court’s Order of

September 22, 2020, noting that the Government must show by clear and

convincing evidence that Petitioner currently presents a flight risk or a

danger to the community to justify his continued detention;


                                     2
Case 2:20-cv-11235-TGB-APP ECF No. 45 filed 10/09/20   PageID.734   Page 3 of 3




(3)   Prior to the bond hearing, a copy of this Court’s Order of September

22, 2020, as well as a copy of this Order, shall be provided by the parties

to the Immigration Court;

(4)   In the event that Petitioner is not released, the Court retains

jurisdiction to grant habeas relief for the reasons set out in the Order of

September 22, 2020.

SO ORDERED.


 Dated: October 9, 2020       s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                     3
